 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11                                   FRESNO DIVISION
12 WANDA BOGIE,                                )   Case No. 1:20-cv-00044-NONE-BAM
                                               )
13              Plaintiff,                     )   ORDER GRANTING APPLICATION
                                               )   FOR SUBSTITUTION OF
14    v.                                       )   ATTORNEY
                                               )
15 ETHICON, INC., ET AL.                       )
                                               )
16                 Defendants.                 )
17        The Court hereby orders that the application of Tucker Ellis LLP to substitute in as
18 counsel for Defendants Ethicon, Inc., Ethicon, LLC, and Johnson & Johnson in place of
19 attorneys from Butler Snow and Thomas Combs & Spann IS HEREBY GRANTED.
20        The following attorneys from Tucker Ellis LLP shall be counsel of record for
21 Defendants Ethicon, Inc., Ethicon, LLC, and Johnson & Johnson:
22           • Mollie F. Benedict, State Bar No. 187084;
23           • Joshua J. Wes, State Bar No. 238541; and
24           • Aggie B. Lee, State Bar No. 228332.
25 And the following attorneys will be withdrawn as counsel:
26           • Anita Modak-Truran of Butler Snow
27           • Christy D. Jones of Butler Snow
28           • Kari L. Sutherland of Butler Snow
             • William M. Gage of Butler Snow
                   ORDER GRANTING APPLICATION FOR SUBSTITUTION OF ATTORNEY
                                                                                                         1              • David B. Thomas of Thomas Combs & Spann
                                                                                                         2              • Susan M. Robinson of Thomas Combs & Spann
                                                                                                         3
                                                                                                             IT IS SO ORDERED.
                                                                                                         4
                                                                                                         5     Dated:     March 9, 2020                     /s/ Barbara   A. McAuliffe       _
                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                         6
                                                                                                         7
                                                                                                         8
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                        2
                                                                                                                        [PROPOSED] ORDER GRANTING APPLICATION FOR SUBSTITUTION OF ATTORNEY
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
